DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15, 17-18, 20, 22-24, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a layer of optically modifiable material” and claim 10 recites “a plurality of optically modifiable layers” and claim 11, at lines 2-3, recites “the plurality of optically modifiable layers”, “the plurality of optically modifiable layer” and is not clear if the recitation “plurality of optically modifiable layers” include the layer of optically modifiable material recited in claim 9.  It is not clear if the layer of optically modifiable material is the same as or different from the plurality of optically modifiable layers or not.  Correction is required.
Claim 17 at line 6 recites “the oprically modifiable layer” and is not clear as to which layer is being referred to.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 at line 6 recites “oprically modifiable layer” and is not clear as to what is meant by “oprically”. 
Claim 17 at line 7 recites “peroperty diffefrent” and appears to be a grammatical error.  Examiner recommends changing the term to --property different--.
Claim 17 recites an “optically modifiable layer” and claim 20 recites “multiple optically modifiable layers” and is not clear if the optically modifiable layer recited in claim 17 is the same as or different from the “multiple optically modifiable layers” recited in claim 20.  Correction is required.
Claim 20 recites at line 3 “an optically modified layer” and at line 4 recites “an optically modified layer” and is not clear is the recitation at line 4 is the same as or different from the recited layer in line 3 and if the optically modified layers of either line 3 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5, 7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2015/0147687 (Lu et al., hereinafter referred to as Lu) in view of U. S. Patent Application Publication No. 2002/0160281 (Subramanian et al., hereinafter referred to as Subramanian).
Lu, in [0022], discloses the fabrication of a photomask blank (blank mask) and the patterning process performed on the blank 
The difference between the claims and Lu is that Lu does not disclose that the exposure process performed on the blank 
Subramanian, in [0006], discloses the patterning process performed on a reticle blank (mask blank) wherein the resist coated on the mask is subjected to an exposure process by exposing the photoresist to ultraviolet light (UV laser) which causes a change in the exposed areas of the photoresist, thus resulting in the change (transformation by absorption of the UV radiation impinged in the exposed regions of the photoresist, optically modifiable) in the exposed areas of the photoresist (as indicated by its subsequent dissolution in the developer chemical solution).
Therefore, it would be obvious to a skilled artisan to modify Lu by employing the radiation taught by Subramanian because Lu discloses a photolithographic patterning process that includes .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed in an RCE filed September 29, 2021, with respect to the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 6, 2021.